Attachment to Advisory Action
Applicant’s amendment filed 02/02/2021 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and does not present the claims in better form for consideration on appeal, with respect to amendments, requiring “at least one spacer fabric consisting essentially of polyester spacer fibers” in line 2 and “the spacer fibers resiliently maintaining the spaced apart relationship” in lines 5-6 in claim 1. 

Further, the amendment, regarding the “at least one spacer fabric consisting essentially of polyester space fibers and including first and second fabric layers arranged in opposing back-to-back, spaced apart relationship” in lines 2-3 in claim 1 appears to raise the issue of new matter. The specification states, “A “spacer fabric” as herein referred to comprises at least a first and second fabric layers that are arranged in an opposing back-to-back, spaced apart relationship with each other. The first and second fabric layers are interconnected to each other with one or more spacer fibers that interconnect the first and second fabric layers and define a space between these layers.” in paragraph [0015]. The specification states, “The spacer fabric of a thermoplastic polymer provided in step a) of the inventive method and used to prepare the treated spacer fabric is based on a thermoplastic polymer or at least mainly consists a thermoplastic polymer. The thermoplastic polymer is preferably selected from the group consisting of polyester, polyamide and a combination thereof.” in paragraph [0017]). Therefore, while there is support in the specification for the recitation, “at least one spacer fabric consisting essentially of polyester”, there is no support in the specification for the recitation, “at least one spacer fabric consisting essentially of polyester spacer fibers” as the specification does not support the first or second fabric layer of the spacer fabric comprising spacer fibers. 


/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789